Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20130029189) in view of Baek (US 20120015240) 


3.    Kim’s elastic portion is capable of a maximum stretched length, which is greater than 10% of a thickness of said battery device and smaller than 15% of the thickness of said battery device, and said elastic portion has a thickness, when no force is applied to said elastic portion, which reads on about 20% of a thickness of said battery device (see Figs. below).
4.	Kim teaches a plurality of rechargeable batteries [0006] which means there will be a plurality of first conductive tabs.


    PNG
    media_image1.png
    668
    867
    media_image1.png
    Greyscale

5.	Kim is silent the first connection portion is partly sealed by said case.
6.	Baek teaches battery device (see Figs. below), comprising: a case; a cell disposed within said case; and a first conductive tab electrically connected to said cell and partly enclosed by said case; wherein said first conductive tab has an elastic portion that is exposed from said case and that is elastically deformable when a force is applied thereto (see Figs. below).
7.    Baek teaches battery device (see Figs. below), comprising: a cell; and a first conductive tab electrically connected to said cell; wherein said first conductive tab has an elastic portion that is elastically deformable when a force is applied thereto and a first connection portion is partly sealed by said case (see Figs. below) for the benefit of 

    PNG
    media_image2.png
    296
    658
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    584
    media_image3.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the above teachings of Baek for the benefit of simplifying a manufacturing process and accordingly increasing reliability of the battery pack.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722